Citation Nr: 0423058	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  98-03 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1. Entitlement to service connection for a psychiatric 
disability, to include as secondary to service-connected 
disability.

2. Entitlement to an initial rating in excess of 10 percent 
for the residuals of a head injury.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
January 1967.

In November 1999, the Board denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  In so doing, the Board found that the veteran's 
claim was not well grounded under the law then in effect, 38 
U.S.C.A. § 5107(a) (West 1991).  The RO also denied a rating 
in excess of 10 percent for the veteran's service-connected 
residuals of a head injury.  The veteran disagreed with those 
decisions and appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter Court).

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002)).  
That law redefined the obligations of the VA with respect to 
the duty to assist, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. VCAA Pub. L. No. 106-
475, Section 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002).  That change in the law was applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date. VCAA Pub. L. No. 106-475, Section 7(a), 114 Stat. 2096, 
2099- 2100 (2000).  

In March 2001, the parties filed a joint motion to stay the 
proceedings and remand the case for consideration in light of 
the new imposed obligations under the VCAA.  In March 2001 
Board remanded the case for further development.  Following 
the requested development, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky, confirmed 
and continued the denial of entitlement to service connection 
for a psychiatric disability and of entitlement to rating in 
excess of 10 percent for the service-connected residuals of a 
head injury.  Thereafter, the case was returned to the Board 
for further appellate consideration.  

By a rating action, dated in April 1997, the RO granted the 
veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes, effective July 12, 
1995.  The veteran disagreed with that effective date and 
perfected an appeal.  

By a rating decision in April 1998, the RO found that its 
April 1997 decision had involved clear and unmistakable error 
(CUE).  The RO noted that based on the evidence of record at 
the time, an effective date of October 7, 1992, should have 
been assigned for the veteran's permanent and total rating 
for pension purposes. That effective date had been sought by 
the veteran during his hearing on appeal at the RO in 
February 1998.  During that hearing, he testified that the 
effective date for his pension benefit should be retroactive 
to October 1992, the date his claim had initially been 
received by the VA.  Accordingly, the assignment of the 
October 1992 effective date constituted a full grant of 
benefits with respect to that issue.  38 U.S.C.A. § 
5110(b)(3) (West 2002); 38 C.F.R. § 3.400(b)(1)(ii) (2003).  
Therefore, the Board no longer has jurisdiction over that 
issue, and it will not be considered below.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.101 (2003).  

By a rating action, dated in November 1997, the RO denied 
entitlement to a total rating due to unemployability caused 
by service-connected disability.  The veteran was notified of 
that decision, as well as his appellate rights.  Although he 
disagreed with that decision and was issued a statement of 
the case in April 1998, a timely substantive appeal was not 
received.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 
20.302(b) (2003).  Accordingly, the Board has no further 
jurisdiction over that issue, and it will not be considered 
below.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.101, 1103 
(2003).  

In July 2002, the Board denied the veteran's claims.  In 
March 2003, the parties filed a Joint Motion to Remand the 
denied issues, and by an Order dated in March 2003, the Court 
granted the motion to remand and vacated the Board's 
decision, finding that the Board did not adequately consider 
all applicable provisions of law and to ensure that the 
requirements of amended section 5103A have been met.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In January 2004, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's psychiatric disability, primarily diagnosed 
as major depressive disorder and schizo-affective disorder, 
was first clinically reported many years after the veteran's 
discharge from service, and there is no competent evidence of 
a nexus between such disability and any incident in service.  

3.  The veteran's psychiatric disability is not proximately 
due to or the result of his service-connected residuals of a 
head injury.  

4.  The veteran's service-connected residuals of a head 
injury are manifested primarily by subjective complaints of 
headaches, dizziness, depression, nervousness, malaise, and 
blurred vision, without evidence of multi-infarct dementia.  




CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in aggravated 
by service nor is it the result of or proximately due to a 
disorder for which service connection has already been 
established. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).  

2.  The criteria for a rating in excess of 10 percent for the 
service-connected residuals of a head injury have not been 
met at any time during the appeal period.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code (DC) 8045 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
evaluation in excess of 10 percent for the service-connected 
residuals of a brain injury has been properly undertaken.  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 in October 2001. 
In this regard, the RO contacted the veteran and notified him 
of the evidence needed to establish entitlement to the 
benefit sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim.  He was told what evidence was of record 
and what was needed to substantiate his claim.  He was also 
told of what evidence and information the government would 
obtain and of what he should obtain.  He was informed in 
April 2004 of what the RO was doing in relation to his claim.  
He was informed of what the RO still needed from him and 
where to send any additional information.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
addition, the case was remanded twice by the Board for 
additional development.  All relevant VA outpatient treatment 
records have been obtained.  There is no indication that 
there are any pertinent private records available that should 
be obtained.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

The veteran's service medical records show that in April 
1966, the veteran was involved in a motor vehicle accident 
and was admitted to the hospital with complaints of pain in 
his face, left knee, and right rib cage.  On examination, it 
was noted that he was well oriented and had a clear 
sensorium.  Lacerations were noted on his left forehead and 
right maxillary area.  Swelling was also noted over the 
maxillary area, and ecchymosis was noted in both 
conjunctivae.  An examination of the chest revealed it to be 
tender to compression over the right side without 
crepitation.  The remainder of the examination was within 
normal limits, and an X-ray of the skull was also normal.  
After seven days, the veteran was discharged to one week of 
light duty.  The final diagnoses were laceration of the right 
cheek and left forehead, sutured, recent; contusions of the 
face and chest; and abrasion of the left knee.

Private medical records, dated in April 1966, show that the 
veteran had also sustained a concussion in the aforementioned 
motor vehicle accident.  

During the veteran's service separation examination in 
January 1967, his head, face, neck, and scalp were reportedly 
normal.  Neurological and psychiatric examinations were also 
normal.

During a December 1967 examination prior to entry in the 
Reserve, the veteran reported that his health was very good.  
He also reported that he had been involved in an automobile 
accident in April 1966, which had resulted in facial 
lacerations.  He responded in the negative when asked if he 
then had, or had ever had, frequent trouble sleeping; 
frequent or terrifying nightmares; depression or excessive 
worry; loss of memory or amnesia; nervous trouble of any 
sort; or periods of unconsciousness.  He also responded in 
the negative when asked if he had ever attempted suicide. 

During the examination, the veteran's head, face, neck, and 
scalp were reportedly normal.  Neurological examination was 
normal.  The veteran was found to be qualified for admission 
to the Reserve with a physical category of A and a numerical 
designation of one under all categories on his physical 
profile, i.e., PULHES (PULHES is the six categories into 
which a physical profile is divided.  P stands for physical 
capacity or stamina; U stands for upper extremity; L stands 
for lower extremity; H stands for hearing and ear; E stands 
for eye; and S stands for psychiatric.  McIntosh v. Brown, 4 
Vet. App. 553, 555 (1993)).

During a private psychiatric evaluation in April 1993, the 
veteran reported that he had sustained head and facial 
injuries in a car accident in 1966.  He related that he had 
been hearing voices since 1969.  Following the examination, 
the Axis I diagnoses were schizo-affective disorder, chronic 
undifferentiated type, and rule out alcohol dependence.  The 
Axis III diagnoses were headaches and rule out brain tumor.  

During a VA examination to evaluate the veteran's vision in 
June 1993, the history of the veteran's car accident and 
headaches was noted.  Following the examination, the examiner 
concluded that the veteran's ocular health was within normal 
limits and that there was no ocular cause for the veteran's 
headaches.

In July 1993, the veteran underwent a VA general medical 
examination.  He complained of headaches, pain, 
disorientation, and emotional problems.  He reported that he 
had had a psychiatric examination showing a schizo-affective 
disorder, major depression, and alcohol abuse.  On 
examination, he was alert and oriented and in no acute 
distress.  X-rays of the skull were normal.  The impression 
was probable tension headaches and presumptive diagnoses of 
schizo-affective disorder, major depression, and alcohol 
abuse.  

In January 1994, the veteran underwent an examination in 
association with a State disability determination.  The 
veteran complained of depression due to a divorce and 
depression and anxiety as a result of his automobile accident 
in service in 1966.  Following the examination, the diagnoses 
were major depressive episode (provisional); alcohol abuse; 
and rule out organic mood disorder.  

In a statement, received in December 1995, a long-time friend 
of the veteran stated that the veteran was not the same 
person after service as he was in high school.

In February 1997, the veteran underwent a VA psychiatric 
examination to determine whether a head injury sustained in 
his motor vehicle accident in service had caused his mental 
disorder.  The veteran reported that he had sustained a loss 
of consciousness in that accident.  His claims folder was 
reviewed. The veteran reported that he had sought help five 
years earlier for psychiatric treatment and had had 
psychiatric disability diagnosed when he had applied for 
Supplemental Security Income. It was noted that he was not 
receiving any "current" psychiatric treatment; that he had 
never had any inpatient psychiatric treatment; and that he 
received no psychotropic medication.  On examination, the 
veteran was in no acute distress. He was alert and oriented, 
and cranial nerves II through XII were intact.  There was no 
gross motor or sensory deficits and no ataxia.  There was no 
tumor present and no functional impairment of the peripheral 
nerves.  No autonomic dysfunction was described or suggested.  
There were no psychiatric symptoms such as abnormal stream of 
thought or paranoia; however, the veteran demonstrated 
obvious poor impulse control.  X-rays of the skull were 
suggestive of calcification of the pineal gland but were 
otherwise unremarkable.

In reviewing the records, the examiner reportedly expected to 
see more normal behavior prior to the accident; however, it 
was noted that the record showed otherwise. It was also noted 
that in January 1964 and April 1965 the veteran was absent 
from his place of duty or absent without proper 
authorization.  The diagnoses were major depression; schizo- 
affective disorder; and alcohol abuse.  The examiner stated 
that there was no clear association between the veteran's 
closed-head trauma in service and the schizo-affective 
disorder.  It was noted that the records were negative for 
psychiatric trauma immediately after the motor vehicle 
accident in service.  It was also noted that after the 
accident, the veteran remained in service and went on to 
receive an honorable discharge.  The examiner reported that 
the veteran had been gainfully employed for a number of years 
after the accident. Therefore, he concluded that he could 
make no clear assumption that the head trauma in service in 
1966 precipitated the mental illness almost 30 years later.

In February 1997, the veteran underwent a second VA 
psychiatric examination. During that examination, the 
veteran's claims file was not present.  The veteran 
complained of inadequacy, ill health, and hallucinations.  He 
reported that his condition had developed when he was driving 
a bus for the City of Chicago in 1968. He stated that most of 
his problems had started approximately 6 or 7 years prior to 
the examination, when his wife had divorced him.  During the 
examination, the veteran did not reveal that he had had a 
motor vehicle accident in service or that he had sustained a 
mental disorder as a result of such accident.  Thus, the 
examiner concluded that the veteran's motor vehicle accident 
was not likely the cause of his mental disorder.  It was 
noted that he had a history of alcohol consumption which had 
reportedly stopped in July 1994.  It was also noted that he 
had a history of suicidal ideation but that none were then 
present.  The veteran reported insomnia and a loss of 
appetite.  His insight and judgment were reportedly fair.  
Psychological testing revealed major depression, recurrent, 
moderate.

During a private psychological evaluation in August 1997, the 
veteran complained that he was dealing with stress and that 
the Government was conspiring against him. He noted that his 
son was incarcerated, a fact which he blamed on the 
Government. He also reported that he could influence people 
with his giant brain.  He complained of depression and 
anxiousness and he stated that he felt helpless and hopeless.  
He reported that his problems had started after his motor 
vehicle accident in service and noted that he had been 
hospitalized for psychiatric treatment many times since 1966.  
The primary diagnosis was schizotypal personality disorder.  
The examiner also found that the veteran had major 
depression, recurrent, moderate, with psychotic feelings.  
The examiner stated that the veteran's interpersonal problems 
were due to his schizotypal personality disorder.

During a hearing on appeal at the RO in February 1998, the 
veteran testified that his psychiatric disability was due to 
a motor vehicle accident in service in 1966.  In the 
alternative, he stated that it was due to the service- 
connected residuals of a head injury sustained in that 
accident.  He complained of pain, headaches, depression at 
times, nervousness, malaise, dizziness, left eye pain, and 
blurred vision.  He reported that he had headaches generally 
3 to 4 times a week and that their severity level was 9 on a 
scale of 10.  He reportedly took Aspirin for his headaches.  
The veteran further testified that he had seen a counselor 
approximately six months after service regarding his 
psychiatric problems.  The veteran reportedly worked for the 
United States Post Office in 1968 and drove a bus for the 
Chicago Transit Authority the following year.  He also 
reported that he had had many other jobs.  He indicated that 
he had been incarcerated on two occasions due to his mental 
problems.  The veteran stated that he felt a change in 
himself approximately six months after his discharge in 
service.  He noted that prior to the motor vehicle accident 
in service, he had been a sharp individual but that following 
the motor vehicle accident, he had experienced sluggishness.

In December 2001, the veteran underwent a private 
psychological evaluation and testing.  He reported that he 
had sustained a loss of consciousness following his motor 
vehicle accident in service and that he began to experience 
headaches; neck pain; low back pain; memory problems; and 
emotional lability.  The veteran's ex-wife confirmed the fact 
that the veteran had been emotionally labile since 1972.  The 
examiner noted that the veteran's emotional lability had 
showed during jobs immediately after service, when he worked 
as a bus-driver and at the Post Office.  Such emotional 
lability was reportedly typical of frontal lobe syndrome.  
Following the evaluation, the diagnoses on Axis I were 
cognitive disorder, not otherwise specified; frontal lobe 
syndrome; rule out dementia; anxiety disorder, not otherwise 
specified; alcohol abuse (full remission); nicotine 
dependence; and cannabis use (full remission).  The diagnoses 
on Axis II were low average intelligence; limited educational 
math skill; intermittent confusion; long-term memory 
impairment; erratic concentration; and visual-perceptual 
disorder, moderate with probable organicity.  The Axis III 
diagnoses were a history of a head injury and a motor vehicle 
accident with a treatment at a naval hospital; frequent 
headaches; dizziness; neck pain and low back pain; possible 
exposure to Agent Orange; type II diabetes; visual problems 
secondary to diabetes; and chronic fatigue.

In March 2002, the veteran underwent a VA neurological 
examination during which his claims file was reviewed.  He 
complained that he was unable to stay focused and that he had 
a short attention span.  He also reported that he was not 
emotional, not dependable, and that he had emotional problems 
with his co-workers.  He complained that he had daily 
headaches of a severity of 2 to 3 on a scale of 10 and level 
5 severity when they were at their worst.  He also complained 
of progressive forgetfulness.  On examination, the veteran 
had a 2.5-centimeter scar on his right cheek and a 2- 
centimeter scar on his left forehand.  He was alert and 
oriented to time, person, and place. He walked with a normal 
gait.  Cranial nerves II through XII were intact; and there 
were no sensory or motor deficits on his face.  He 
demonstrated good strength in his upper and lower extremities 
and was able to stand with his eyes closed without falling.  
He was not unsteady.  Rapid alternating movements were normal 
and equal bilaterally, and finger-to-nose testing was normal 
for both the left and right hand.  Vibratory testing was also 
normal.  The veteran had no discernible gross weakness or 
sensory deficit that could be determined.  His reflexes were 
two-plus for his biceps, triceps, patella, and Achilles 
tendon, and he was able to stand on his toes and heels.  The 
impressions were a history of a motor vehicle accident in 
April 1966 with a closed head injury and short-term memory 
loss.  It was noted that the veteran subsequently returned to 
regular duty with the Marine Corps after being hospitalized 
in a U.S. naval hospital.  Also diagnosed were headaches, 
likely as not secondary to the motor vehicle accident.  
Additional impressions included a history of a short 
attention span; an inability to stay focused; and, according 
to the veteran, emotional problems with co-workers.  It was 
noted that his relationships with co-workers would 
deteriorate rapidly.  Finally, the examiner noted that the 
veteran had type II diabetes mellitus; hypertension; a scar 
on his left forehead and right cheek, which were well healed 
without sequelae.  Computerized tomography of the brain 
revealed no intracranial abnormality.

In March 2002, the veteran also underwent a VA psychiatric 
examination, during which his claims file was then reviewed.  
The examiner was specifically to render an opinion as to the 
nature of any residuals of a head injury using Diagnostic 
Code 8045 as guidelines.  He was also to report whether the 
veteran had multi-infarct dementia as a result of his brain 
trauma in service.  The examiner then reported a detailed 
history of the veteran's medical treatment and examinations.

During the examination, the veteran identified the motor 
vehicle accident in service as the onset of his mental and 
emotional problems.  On examination, the veteran was neatly 
dressed and groomed. He was very suspicious during the 
clinical interview.  At times, he was angry, and his 
attention was preoccupied with his financial difficulties.  
He was fully oriented to time, place, and person. His memory 
appeared poor regarding registration.  He had difficulty 
doing calculations.  His speech was organized with correct 
grammar; however, his logic was questionable, his judgment 
was fair, and his insight was poor.  He denied auditory or 
visual hallucinations.  His thought processes were generally 
organized with some circumstantiality and looseness of 
associations.  Tangentiality was also reported and it was 
noted that he was somewhat paranoid and guarded when 
answering questions.  The veteran had poor attention to the 
topic of conversation.  His speech was not pressured, but at 
times he needed direction.  At times he was grandiose that he 
was smart.  His general fund of information was average, and 
his eye contact was fair.  He did state that at times he felt 
he could control other people's minds and had the power to 
understand the nature of things.  His recall was 0/3.

Following the VA psychiatric examination, the Axis I 
diagnoses were schizo-affective disorder; cognitive disorder, 
not otherwise specified; and polysubstance abuse in 
remission.  The Axis III diagnoses were history of traumatic 
head injury and motor vehicle accident; type II diabetes 
mellitus; visual problems; frontal lobe syndrome; and 
hypertension.  The examiner concluded that it was difficult 
to say whether the veteran's memory problems were related to 
the motor vehicle accident in service as that it happened so 
long ago.  His memory status examination was reportedly 25/30 
which was not too bad at the veteran's age and level of 
knowledge.  It was noted that the veteran had hypertension 
and diabetes which might have contributed to his memory 
problems, as he did not have such problems in the past.  The 
examiner noted that the records did not support the veteran's 
assertion that he had any type of problems immediately 
following the motor vehicle accident and that he was 
honorably discharged from service after completing his 
commitment to the Marines.  He was also reportedly gainfully 
employed for a number of years after the accident and that 
this functional capacity was such that it would go against 
the diagnosis, due to the lack of supporting evidence.  
Therefore, the examiner concluded that he could not make a 
clear assumption that the head trauma in 1966 precipitated 
mental illness/memory problems almost 30 years later.  

In May 2004, the veteran underwent a VA examination for 
mental disorders.  The examiner noted the veteran's military, 
social, psychological and medical history, and indicated that 
the veteran's computer file and his claims file had been 
reviewed.  On examination, the veteran was alert, oriented, 
and casually attired.  He reported having auditory 
hallucinations and the examiner noted some delusions.  The 
examiner concluded that although the veteran had a severe car 
accident in 1966, he did ultimately return to active duty.  
He stated that whether the accident and resultant head trauma 
account for the veteran's current dementia could only be 
speculated.  It was noted that the depressive elements that 
the veteran cited of a social nature are seen as a 
superimposed process that is likely to have further 
contributed to his deterioration.  It was noted that his 
history of alcohol abuse is suggestive of another causative 
etiology.  The diagnosis was, schizo-affective disorder, 
dementia due to multiple etiologies. 

On VA neurological examination in May 2004, the veteran's 
history was noted.  The examiner stated that the veteran 
reported that he felt the examiner was trying to make him 
remember things so that he would lose his pension and that at 
that point his memory became very much worse.  He reported 
having headaches since his accident in 1966.  He noted having 
two or three headaches a week.  The examiner diagnosed, 
history of closed head injury during military service with 
apparent mild concussion, mild post concussion short-term 
memory loss, lacerations of the forehead, chest and lower 
extremities; current headaches are likely as not associated 
with his concussion during his military service.  The 
examiner opined that the veteran's head injury was mild, and 
that it was unlikely that the head injury had any impact on 
the veteran's memory.  The examiner pointed out that the 
veteran's history of alcohol abuse and medical problems may 
also have had an impact on his memory capabilities in recent 
years. 



(b) Analysis

Service connection connotes many factors, but basically it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
There must be competent evidence of current disability 
(generally, a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between inservice injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7Vet. App. 506 (1995).  Even if the disease at issue 
is initially diagnosed after the veteran's discharge from 
service, service connection may still be granted when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the Court has further stated that when aggravation of 
a veteran's nonservice connection is proximately due to or 
the result of a service-connected condition, such veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

The veteran has testified that his psychiatric problems are 
primarily the result of injury sustained in a motor vehicle 
accident in service in 1966.  In the alternative, he 
maintains that such disability is the result of the residuals 
of a head injury for which service connection has already 
been established.  

Although the veteran's service medical records show that he 
was in fact involved in a motor vehicle accident in service 
in April 1966, his only injuries were a laceration of the 
right cheek; a laceration of the left forehead; contusions of 
the face and chest; and an abrasion of the left knee.  There 
was absolutely no evidence, either at the time of the 
accident or at the time of his service separation examination 
in January 1967 that he had sustained any psychiatric 
disability during service.  Indeed, when enlisting in the 
Reserves less than two years after the accident, he stated 
that he was in very good health and specifically denied 
having any manifestations of a nervous condition of any kind.  
Such a disorder was not clinically recorded until April 1993, 
when a private medical evaluation revealed the presence of a 
schizo-affective disorder; major depression; and alcohol 
abuse.

During a private psychological evaluation and testing, 
performed in December 2001, it was noted by way of history 
that shortly after the veteran's motor vehicle in service, he 
began to experience manifestations of psychiatric disability, 
including memory problems and emotional lability.  Although 
the examiner stated that the veteran's lability showed up on 
jobs after his discharge from service, there is no competent 
medical evidence on file to support that conclusion.  Indeed, 
the preponderance of the evidence including the VA 
examinations in which the examiner was specifically asked to 
determine whether there was a link between the veteran's 
psychiatric disability and service or disability for which 
service connection had already been established, were unable 
to establish such a nexus.  Unlike the private evaluation in 
December 2001, the VA examinations had included a thorough 
review of the veteran's claims file in making the 
determination.  In fact, the December 2001 examiner had 
relied on the veteran to provide the relevant medical 
history.  As such, it cannot be considered competent evidence 
to support a grant of service connection.  LeShore v. Brown, 
8 Vet. App. 406, 408-09 (1995).  Although the veteran is 
competent to report symptoms which are capable of lay 
observation, he is not qualified to render opinions which 
require medical expertise such as the diagnosis or etiology 
of a particular disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Therefore the Board finds that the preponderance of the 
evidence is against service connection for psychiatric 
disability on a direct or secondary basis.  

The veteran seeks a rating in excess of 10 percent for the 
service-connected residuals of his injury sustained in the 
April 1966 automobile accident.  The evidence received in 
conjunction with that claim has been set forth above.

Disability evaluations are determined by comparing the 
manifestations of a particular disorder with the criteria set 
forth in the DC's of the Schedule for Rating Disabilities.  
38 C.F.R. § 1155; 38 C.F.R. Part 4 (2003).  The percentage 
ratings represent, as far as can practicably be determined. 
The average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability. 38 
C.F.R. § 4.1.  Whether there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all of the evidence of record pertaining to the 
history of the service-connected residuals of a head injury.  
Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating) level of disability is of 
primary concern.  Although the recorded history of a 
disability is for consideration in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection is currently in effect for the residuals 
of a head injury, evaluated as 10 percent disabling.  The 
Board also notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
Accordingly, the issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.

The veteran's service-connected residuals of a head injury 
are currently rated in accordance with 38 C.F.R. § 4.124(a), 
DC 8045.  Under that Code, purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the DC's specifically dealing with such disabilities.  
Purely subjective complaints, such as headache, dizziness, 
insomnia, etc., recognized a symptomatic of brain trauma, 
will be rated 10 percent disabling and no more under DC 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma. Ratings in 
excess of 10 percent for brain disease due to trauma under DC 
9304 are not assignable in the absence of a multi-infarct 
dementia associated with such trauma.

A review of the evidence discloses that at the time of the 
veteran's injury in service, there were no findings of 
associated psychiatric disability.  Indeed, his sensorium was 
clear, and he was well-oriented.  Moreover, X-rays of his 
skull were normal.  There is no evidence of psychiatric 
disability of any kind until the 1990's, when the veteran was 
treated for complaints of headaches, pain, disorientation, 
and emotional problems.  During his recent hearing on appeal, 
the veteran continued to endorse such complaints, as well as 
malaise, dizziness, and blurred vision.  Despite such 
complaints, numerous psychiatric and psychological 
evaluations, including psychological testing, have failed to 
show that the veteran has multi-infarct dementia as a result 
of his head injury in service.  Absent such a diagnosis, 
there is no basis for a rating in excess of 10 percent under 
38 C.F.R. § 4.130, DC 9304.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
residuals of a head injury. However, the evidence does not 
show such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).  Although the 
evidence shows that the veteran has been unemployed for many 
years, such unemployment is not shown to be due to his 
service-connected residuals of a head injury.  While he has 
been treated and evaluated to determine the extent of his 
residuals of a head injury, there is no evidence of frequent 
hospitalization for that disorder.  Rather, the record shows 
that the residuals of his head injury are contemplated by the 
regular schedular standards. It must be emphasized that the 
disability ratings are not job-specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.  Absent competent evidence to 
the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to service connection for a psychiatric 
disability to include as secondary to service-connected 
disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a head injury is denied.  





	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



